Case: 18-60855      Document: 00514961169         Page: 1    Date Filed: 05/17/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT

                                                                      United States Court of Appeals

                                    No. 18-60855
                                                                               Fifth Circuit

                                                                             FILED
                                  Summary Calendar                       May 17, 2019
                                                                        Lyle W. Cayce
LURETHA O. BIVINS,                                                           Clerk


              Plaintiff - Appellant

v.

MISSISSIPPI REGIONAL HOUSING AUTHORITY VIII,

              Defendant - Appellee




                   Appeal from the United States District Court
                     for the Southern District of Mississippi
                              USDC No. 1:18-CV-2


Before DENNIS, CLEMENT, and OWEN, Circuit Judges.
PER CURIAM:*
       Luretha O. Bivins filed suit alleging that the Mississippi Regional
Housing Authority VIII (“MRHA”) discriminated against her on the basis of
her age and race because it did not hire her for any one of the four positions
she applied for in 2016 and 2017. The district court dismissed Bivins’s pro se




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-60855    Document: 00514961169      Page: 2   Date Filed: 05/17/2019



                                 No. 18-60855
complaint pursuant to Federal Rule of Civil Procedure 37(b) for failure to
comply with discovery orders, and she appeals.
      A district court has discretion in selecting the sanction to be imposed for
a party’s disregard of its orders. Brinkmann v. Dall. Cty. Deputy Sheriff Abner,
813 F.2d 744, 749 (5th Cir. 1987). We review a district court’s sanctions under
Rule 37(b) for abuse of discretion, our review being “particularly scrupulous”
in this case because the court imposed the severest possible sanction. See id.
(quoting Emerick v. Fenick Indus., Inc., 539 F.2d 1379, 1381 (5th Cir. 1976)).
      Even under this heightened standard, the district court did not abuse its
discretion by dismissing the complaint with prejudice under Rule 37(b)(2)(C).
The record is replete with Bivins’s willful refusal to comply with discovery
orders, though the district court gave her multiple chances to do so and issued
a warning that she would be subject to sanctions, including dismissal, if she
continued to disregard her discovery obligations. Bivins has brought at least
two other pro se lawsuits, one in which we affirmed the district court’s Rule 37
dismissal for this very behavior. See Bivins v. Miss. Press Register, Inc., 72 F.
App’x 166, 167 (5th Cir. 2003) (affirming dismissal under Rule 37 for Bivins’s
failure to comply with discovery orders); see also Bivins v. Miss. Reg’l Hous.
Auth. VIII, 636 F. App’x 237 (5th Cir. 2016). Moreover, Bivins does not argue
that she misunderstood the orders. She instead argues that she was not
required to comply with the orders because doing so would violate her
constitutional right to privacy and accuses the court of manipulating the
records to favor MRHA.      The sanction in this case was warranted.          See
Brinkmann, 813 F.2d at 749.
      The judgment of the district court is AFFIRMED.




                                       2